SHAWN D. LANE, Appellant-Defendant,
v.
STATE OF INDIANA, Appellee-Plaintiff.
No. 45A03-0607-CR-340.
Court of Appeals of Indiana.
December 28, 2006.
SHAWN D. LANE, Tell City, Indiana, APPELLANT PRO SE.
STEVE CARTER, Attorney General of Indiana, NICOLE M. SCHUSTER, Deputy Attorney General, Indianapolis, Indiana, ATTORNEYS FOR APPELLEE.

MEMORANDUM DECISION
KIRSCH, Chief Judge.
Shawn D. Lane appeals the denial of his motion to correct erroneous sentence contending that the trial court failed to give him good time credit for pre-trial confinement. We affirm.
In its order denying Lane's motion, the trial court stated:
Motion denied. In the absence of a specific order to the contrary, any defendant is presumed to have earned good time credit. However, to be clear, the defendant was entitled to receive good time credit for the four hundred forty five (445) days in pre-trial confinement as of his sentencing date on July 18, 2003.
Appellant's Appendix at 7.
In Robinson v. State, 805 N.E.2d 783, 792 (Ind. 2004), our Supreme Court held:
Sentencing judgments that report only days spent in pre-sentence confinement and fail to expressly designate credit time earned shall be understood by courts and by the Department of Correction automatically to award the number of credit time days equal to the number of pre-sentence confinement days . . . . Because the omission of designation of the statutory credit time entitlement is thus corrected by this presumption, such omission may not be raised as an erroneous sentence.
Id.
The trial court correctly followed the direction of our Supreme Court in Robinson.
Affirmed.
RILEY, J., and FRIEDLANDER, J., concur.